UPON REMAND FROM THE SUPREME COURT OF VIRGINIA
In accordance with the order of the Supreme Court of Virginia entered on, October 18, 2001, the opinion previously rendered by this Court on January 9, 2001 is withdrawn and the mandate entered on that date is vacated. This Court’s order entered on May 29, 2001 is also vacated.
As further directed by the order of the Supreme Court, and in accordance with the decision of that Court in Commonwealth v. Southerly, 262 Va. 294, 551 S.E.2d 650 (2001), the *149case is hereby transferred to the Supreme Court of Virginia pursuant to Code § 8.01-677.1.
This order shall be published.